USCA4 Appeal: 22-4200      Doc: 20         Filed: 11/22/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4200


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DESTINY RAYE THOMPSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:21-cr-00314-WO-1)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Thomas K. Maher, AMOS TYNDALL, PLLC, Carrboro, North Carolina, for
        Appellant. Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
        Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4200      Doc: 20         Filed: 11/22/2022      Pg: 2 of 4




        PER CURIAM:

               Destiny Raye Thompson pleaded guilty, pursuant to a written plea agreement, to

        distributing 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

        (b)(1)(A). The district court sentenced Thompson to 103 months’ imprisonment after

        departing downward from the statutory minimum of 120 months’ imprisonment. On

        appeal, Thompson’s counsel has filed a brief pursuant to Anders v. California, 386 U.S.

        738 (1967), stating that there are no meritorious grounds for appeal but questioning

        whether the district court committed legal error in determining the extent of the downward

        departure. We affirm.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

        or significantly outside the [Sentencing] Guidelines range.’” United States v. Nance, 957

        F.3d 204, 212 (4th Cir. 2020) (first alteration in original) (quoting Gall v. United States,

        552 U.S. 38, 41 (2007)).      In performing that review, we first “evaluate procedural

        reasonableness, determining whether the district court committed any procedural error,

        such as improperly calculating the Guidelines range, failing to consider the § 3553(a)

        factors, or failing to adequately explain the chosen sentence.” Id.

               If “the district court has not committed procedural error,” we then assess the

        substantive reasonableness of the sentence. Id. Our substantive reasonableness review

        “takes into account the totality of the circumstances to determine whether the sentencing

        court abused its discretion in concluding that the sentence it chose satisfied the standards

        set forth in § 3553(a).” Id. (internal quotation marks omitted). “Any sentence that is within

                                                     2
USCA4 Appeal: 22-4200      Doc: 20          Filed: 11/22/2022     Pg: 3 of 4




        or below a properly calculated Guidelines range is presumptively [substantively]

        reasonable. Such a presumption can only be rebutted by showing that the sentence is

        unreasonable when measured against the . . . § 3553(a) factors.” United States v. Louthian,

        756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

               We are satisfied that Thompson’s sentence of imprisonment is procedurally

        reasonable.   The district court correctly calculated the Guidelines range, adequately

        considered the § 3553(a) factors, provided a meaningful explanation for the sentence that

        it chose, and sufficiently addressed defense counsel’s mitigation arguments. See Gall, 552

        U.S. at 49-51.

               We also conclude that nothing in the record rebuts the presumption of substantive

        reasonableness afforded to Thompson’s 103-month sentence.                The district court

        emphasized that Thompson committed the instant offense soon after his release from a

        lengthy term of incarceration in state prison, which reflected that the state sentence did not

        deter Thompson for further criminal conduct. And the court was appropriately concerned

        that Thompson committed this offense despite his family supporting him upon his release

        from state prison. The court also properly stressed that methamphetamine has significant

        detrimental effects on its users and the community as a whole. Against those aggravating

        facts, the court weighed the mitigating facts of Thompson’s case, including his significant

        health issues. After considering the aggravating and mitigating facts in the context of the

        § 3553(a) factors, and after departing downward from the statutory minimum, the court

        reasonably arrived at a sentence of 103 months. See United States v. Jeffery, 631 F.3d 669,

        679 (4th Cir. 2011) (recognizing that “district courts have extremely broad discretion when

                                                      3
USCA4 Appeal: 22-4200         Doc: 20      Filed: 11/22/2022     Pg: 4 of 4




        determining the weight to be given each of the § 3553(a) factors”). We therefore conclude

        that Thompson’s sentence of imprisonment is substantively reasonable. *

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We thus affirm the district court’s judgment.

        This court requires that counsel inform Thompson, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Thompson requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Thompson.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




               *
                We reject counsel’s suggestion that the district court committed an error of law in
        determining the extent of the downward departure.

                                                    4